Citation Nr: 0603406	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  05-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
kidney disorder.

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the left eyebrow and left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from October 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2005.  

A review of the record reveals that the veteran's kidney 
claim was previously denied by a 1956 rating decision.  The 
rating decision on appeal did not explicitly address whether 
new and material evidence had been submitted to reopen this 
previously denied claim, but merely classified it as a 
"reopened" claim.  Nevertheless, regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  


FINDINGS OF FACT

1.  Evidence received since the 1956 RO decision denying 
service connection for nephritis is cumulative or redundant, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

2.  No residuals of shrapnel wounds to the left eyebrow and 
left hand have been shown.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim for service connection for a kidney disorder, 
including nephritis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).

2.  Residuals of shrapnel wounds to the left eyebrow and left 
hand were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.  Kidney Disorder

Entitlement to nephritis, an inflammation of the kidneys, was 
denied in a rating decision of September 1956. The veteran 
did not appeal that decision, and it is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2005).  As a 
jurisdictional matter, and, therefore, the Board must 
independently address the issue, regardless of the actions of 
the RO.  See Jackson, supra; Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The appellant's request to reopen his claim was received in 
December 2001.  Under the applicable law, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005). 

Evidence of record at the time of the prior decision included 
service medical records which showed that in December 1945, 
the veteran was hospitalized for initial symptoms of sore 
throat and fever.  He subsequently developed other symptoms, 
including a rash, some swollen joints, and puffiness in the 
face.  After returning shortly to active duty in January 
1946, he was again hospitalized, and transferred to another 
hospital ship.  In February 1946, he was transferred to 
another hospital, with a diagnosis of chronic nephritis.  
However, at the other hospital, it was noted that there was 
no record of abnormal urinalysis or blood studies.  The 
veteran said he was told that his kidneys were not excreting 
waste products, but they were accumulating in his blood.  He 
had a definite history of edema.  It was noted that it was 
almost impossible to substantiate the diagnosis, as reported 
urinalysis, blood studies, Mosenthal test, chest X-ray, and 
intravenous pyelogram had all been within normal limits.  Due 
to the diagnosis, a history of edema, and a past history of 
kidney trouble in 1938, and no acute findings, he was 
transferred to the United States for further evaluation in 
March 1946.  That evaluation showed no evidence of chronic 
nephritis, and all kidney function had been normal.  The 
diagnosis was changed from nephritis to "no disease" in May 
1946.  The separation examination report, dated in June 1946, 
noted a history of nephritis in 1946.

Subsequent to service, a VA genito-urinary examination in 
August 1956 noted puffiness under both eyes, but no other 
edema or genito-urinary symptoms, and the diagnosis was no 
genito-urinary disease.  Based on that evidence, service 
connection for nephritis was denied.

Evidence received since that decision includes a VA 
hospitalization summary of April to June 1957, which noted a 
history of nephritis in 1946, with no recurrence since.  
Cholecystogram was normal.  He was hospitalized on numerous 
other occasions at VA facilities in 1957 and 1958, but none 
of those records indicate any kidney-related complaints or 
diagnoses, or any indication that laboratory test results 
were indicative of abnormal kidney function.  A VA 
examination report did not disclose any pertinent complaints 
or abnormal findings.  Evidence also includes the veteran's 
statements that he has had kidney problems since service, and 
a response that no records of treatment for a kidney 
condition are available from the claimed treatment provider.  
Finally, VA treatment records dated from January 2005 to May 
2005 show the veteran initially began treatment at the VA 
during that time.  No complaints or abnormal findings 
concerning the kidneys were noted.  They show that a medical 
record from the veteran's previous private physician was 
received, which showed multiple medical problems, but no 
kidney problems.  

Thus, the new evidence does not contain any indication of the 
presence of a kidney disorder.  In order for a grant of 
service connection, there must be medical evidence of current 
disability.  See Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).  The claim was previously denied on the 
basis that current disability was not shown, and the evidence 
continues to show no evidence of a kidney disorder.  As a 
result, the new evidence does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  Hence, 
the Board finds that new and material evidence has not been 
presented, and the 1956 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.     

II.  Shell fragment wound residuals

The veteran contends that he sustained shell fragment wounds 
to the left hand and left eyebrow in combat conditions in 
1944.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's separation document does not show any 
indication of combat participation.  However, the Dictionary 
of American Naval Fighting Ships, shows that during the time 
the veteran was assigned to the LST-989 (a Tank Landing 
Ship), she participated in the invasion of southern France in 
August and September 1944, and earned one Battle Star.  The 
veteran's specialty was Gunner's Mate, and, accordingly, the 
incurrence of shrapnel wounds would be consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(b).  

However, there is no medical evidence that any disability 
resulted from any shrapnel wounds he may have sustained.  No 
history of such wounds was provided on the separation 
examination of June 1945, and the head, face, and extremities 
were all noted to be normal on examination.  After service, 
VA examinations in August 1956 and September 1959 noted the 
skin to be normal, and no disabilities of the extremities 
were present.  In a February 2005 statement, the veteran 
indicated that he had never sought treatment after service 
for the alleged shrapnel wounds.

Further, the recent VA treatment records dated from January 
to May 2005 do not show any shell fragment wound residuals.  
In March 2005, right forehead skin lesions were reported, but 
they were noted to be shingles.  Tremors of both hands were 
noted, but were thought to reflect parkinsonism.  There was 
no indication of any shell fragment wound residuals.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In this case, while the veteran is competent to state he 
sustained shell fragment wounds in service, there is no 
mention of any such injury in the service medical records, 
nor is there any mention of any such injury after service 
until the veteran's claim in December 2004.  Moreover, there 
is no medical evidence of the presence of any residuals of 
shell fragment wounds.  See Degmetich.  In Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still establish his claim by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In this case, for the reasons discussed above, such 
competent medical evidence of current disability is lacking.

Thus, the Board finds that the preponderance of the evidence 
is against the claim.  The evidence clearly establishes that 
if the veteran sustained shell fragment wounds in service, 
they did not result in any demonstrable residuals.  As the 
evidence is not in equipoise, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in February 2005.  That letter 
advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was told to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of other correspondence such as the 
notification of the rating decision on appeal and the 
statement of the case, he was provided with specific 
information as to why his particular claims were being 
denied, and of the evidence that was lacking.  

The Board also notes that although the RO ultimately 
considered the claim on a de novo basis, without regard to 
the prior final rating decision, in the February 2005 letter, 
the veteran was informed of the evidence required to reopen 
his previously denied claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence in such circumstances.  Thus, the veteran was not 
prejudiced by the Board's considering the claim on the basis 
of whether new and material evidence has been presented.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The RO attempted to obtain 
private records from Albert Lea Medical Center, identified by 
the veteran, but met with the response that there were no 
records of treatment for a kidney condition.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With the shrapnel wound claim, there must be competent 
evidence that a current disability exists.  Since there is no 
such evidence in this case, as discussed in more detail 
above, VA does not have a duty to provide the veteran an 
examination.

Furthermore, with a claim to reopen, such as the kidney claim 
in this case, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened, and VA has no further duties to the veteran with 
respect to that particular claim.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the veteran a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required. 

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board considering the merits of the claims 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for residuals of shrapnel wounds to the 
left eyebrow and left hand is denied.

New and material evidence to reopen a claim for service 
connection kidney problems has not been received; the appeal 
is denied.  



______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


